Citation Nr: 1728775	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to April 1964, and from April 1980 to April 2003.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that included an inferred claim of entitlement to a TDIU rating based on the Veteran's service-connected lumbar spine disability, as identified by the Board in a September 2012 remand.  The Veteran's claim is currently within the jurisdiction of the RO in New Orleans, Louisiana.

In June 2014, and September 2016, the Board remanded for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

On March 09, 2017, the Veteran was scheduled for a VA heart examination and a separate VA thoracolumbar spine examination to determine the functional effect of his service-connected disabilities on his employability, but the Veteran failed to attend those VA examinations.  Subsequently, the Veteran was rescheduled for the VA heart and thoracolumbar spine examinations on March 23, 2017, but on March 21, 2017, he cancelled those VA examinations due to current medical problems.  He asked that the examinations be rescheduled for a time after his medical conditions had resolved.  VA did not reschedule the examinations.

As the Veteran was unable to attend the scheduled examinations due to medical problems and the examinations have  not been rescheduled, the Board finds that VA's duty to assist has not been satisfied, and that remand is necessary so that the Veteran may be afforded the necessary VA examinations.

Additionally, the Veteran and his representative should be provided another TDIU application.  In a February 2017 correspondence mailed to the Veteran, the AOJ attached a TDIU application.  However, the May 2017 Supplemental Statement of Case (SSOC) did not acknowledge the TDIU application, hence, there is uncertainty as to the whether the TDIU application was received.  Based on the foregoing, the Veteran and his representative should be sent another TDIU application and given another opportunity to complete the application.  The Board points out that failure to complete the TDIU application may render the record incomplete as to the necessary information concerning the Veteran's work history, income, and recent employment status, and may prevent the granting of the benefit sought.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, the Board recommends that the Veteran and his representative submit a completed TDIU application. 

Lastly, updated VA and private treatment records should also be obtained.  38 U.S.C.S § 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative TDIU application VA Form 21-8940 to provide relevant information concerning the Veteran's work and educational history.

2.  Ask the Veteran to identify any private medical providers who have recently treated him for any service-connected disabilities.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  After the development requested in items 1 and 2 have been completed to the extent possible, schedule the Veteran for all necessary VA examinations.  The claims file should be made available to and be reviewed by each examiner prior to providing an opinion, and all necessary tests should be conducted.

Each examiner is asked to evaluate the extent to which the Veteran's service-connected disabilities (lumbar spine disability, cervical spine disability, right and left lower extremities radiculopathy, dental conditions, tinnitus, bilateral hearing loss, hypertension, coronary artery disease, left heel plantar fasciitis, and left thigh gunshot residuals), separately, or in combination, have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  Each opinion should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers or customers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling. 

A rationale for any opinion expressed should be set forth.  If an examiner cannot provide an opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, etc.)

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

